DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response containing remarks.
Claims 7-63 are pending, with claim 62 withdrawn from consideration.
The previous rejections have been maintained.  The rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8, 12-17, 20-31, 35-37, 39-46 are rejected under 35 U.S.C. 103 as being unpatentable over Harandi (US 5,146,032) in view of Chester (US 4,663,492).
Regarding claims 7, 23, 30, 43, and 46, Harandi teaches reacting olefin (which reads on the claimed hydrocarbon) with methanol (which reads on the claimed water oxygenate) over a catalyst to form conversion product (column 3, line 55-68; column 5, lines 1-65; column 8, lines 21-40); the catalyst comprising HZSM-5 zeolite and binder (column 6, lines 1-5); the methanol (oxygenate) contains 0-50% water (column 7, lines 55-65); which reads on the claimed range; and conducting the reaction at a temperature of 177-371°C and 4237-20780 kpa (column 8, lines 31-38), which overlaps with the claimed ranges.  
Harandi does not explicitly disclose steam treating the catalyst at 450-500°C to increase mechanical strength and ability to operate in superheated steam environment.
However, Chester teaches steam treating H-ZSM-5 at temperatures of 300-650°C to improve stability of methanol-to-gasoline catalysts (column 3, lines 15-column 4, line 53).  Chester further teaches that the steaming creates increased stability and resistance to ageing under oxygenate conversion conditions of elevated temperature and pressure (abstract, column 3, lines 1-5).  Examiner considers this to translate to the claimed improved operation in superheated steam environments/strength.  It is further expected that the same improvements as claimed would be obtained, since the same steaming at the same temperatures is performed to the same HZSM-5 zeolite used for the same type of methanol to gasoline reaction.
Therefore, it would have been obvious to the person having ordinary skill in the art to have obtained the HZSM-5 required by Harandi by the steam treatment of Chester, since Chester teaches such HZSM-5 zeolites which have been steam treated are well suited to reaction of methanol to form gasoline.  
Regarding claims 8 and 31, Chester teaches the steam treatment, as discussed above.  Chester teaches using any known binder or matrix in combination with the zeolite (column 4, lines 22-27). 
Regarding claims 12-14, 16, 35, and 37, Harandi teaches that the olefin hydrocarbon feed can be derived from thermal or catalytic cracking operations (column 7, lines 55-65).
Regarding claims 15 and 36, Harandi teaches the hydrocarbon feed contains olefins in mixture with paraffins (column 2, lines 10-13 and column 8, lines 1-15).  Examiner notes that it would have been obvious to the person having ordinary skill in the art to appropriately select the amount of olefins as claimed.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claim 17, Harandi teaches the methanol feed contains 0-50% water (column 7, lines 55-65), which Examiner considers to overlap with the claimed “up to 70% methanol”.  
Regarding claims 20-21, 27-28, 39-40, and 44, Harandi teaches the conversion products include gasoline and aromatic hydrocarbons (column 12, lines 24-25).  
The previous combination teaches the same process steps as claimed to produce the same gasoline as claimed, therefore, it is expected that the previous combination would result in the same high octane gasoline having the same reduced sulfur content as claimed.  It is not seen where Applicant has distinguished the process steps in this regard. 
Regarding claim 22, 24-25, and 41-42, Harandi teaches WHSV of 0.01-100 (column 11, lines 35-45).  Harandi teaches pressures of 38-10440 kpa and temperatures of 177-538°C (column 11, lines 26-45).  Examiner additionally notes that optimization of process conditions is prima facie obvious in the absence of new or unexpected results.
Regarding claim 26, Harandi teaches using zeolites having silica/alumina ratio of 25-70 (column 5, lines 1-68), which overlaps with the claimed range for each type of zeolite.  Further, Givens teaches aqueous alkaline treatment using sodium oxide, sodium silicate, sodium hydroxide to form zeolites (column 4, lines 1-15), as discussed with respect to claims above.  
It further would have been obvious to the person having ordinary skill in the art to have used each silica/alumina ratio based off availability or economics.  
Regarding claims 29 and 45, Harandi teaches 0-50% water in the methanol stream, combined with olefin feed (column 7, lines 55-65).  Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have appropriately determined the amounts of each component with respect to each other, in order to obtain the desired gasoline product.  It is not seen where such a selection would result in any new or unexpected results.
Claims 9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Harandi (US 5,146,032) in view of Chester (US 4,663,492) as applied to claims 8 and 31 above, and further in view of Drake (US 6,077,984).
Regarding claims 9 and 32, the previous combinations teaches the limitations of claims 8 and 31 as discussed above.
Chester teaches using any known binder or matrix in combination with the zeolite (column 4, lines 22-27). 
Chester does not explicitly disclose the binder is sodium silicate or alumina.
However, Drake teaches common inorganic binder matrix materials in zeolite based catalysts include sodium silicate and alumina (column 6, lines 30-57).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the well-known binder materials disclosed by Drake in the catalyst of the previous combination, since they are known binders suitable as per disclosure of Chester.
Claims 10-11 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harandi (US 5,146,032) in view of Chester (US 4,663,492) as applied to claim 7 above, and further in view of Kuvettu (US 2003/0166453).
Regarding claims 10-11 and 33-34, the previous combination teaches the limitations of claim 7 as discussed above.
The previous combination does not explicitly disclose pseudoboehmite binder.
However, Kevettu teaches a similar ZSM-5 zeolite for producing high octane gasoline [0053], [0064].  Kevettu teaches using pseudoboehmite as the alumina binder in combination with silica [0059-0061].
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the alumina in the Binder of Harandi to be pseuodoboehmite form, since Kevettu teaches such form is suitable in use for zeolites used for producing high octane gasoline.
Claims 18-19, 38, 47-48, 52-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harandi (US 5,146,032) in view of Chester (US 4,663,492) as applied to claim 7 above, and further in view of Xie (US 2007/0038010).
Regarding claims 18-19, 38, 47, 55, and 58, the previous combination teaches the limitations of claims 7 and 30 above. 
Harandi teaches that the oxygenate is methanol because it is widely available, but could also include other lower aliphatic alcohols or mixtures thereof (column 4, lines 45-65).  Harandi further teaches that the methanol stream may contain 0-50% water (column 7, lines 55-65).
Further, Xie teaches a similar process for reaction of olefins and oxygenate to form gasoline [0002], [0022].  Xie teaches suitable oxygenates including methanol and ethanol.
Therefore, it would have been obvious to use ethanol as the lower aliphatic alcohol in mixture with the methanol disclosed by Harandi, since Harandi teaches such mixtures are suitable, and Xie teaches Xie is an example of a lower aliphatic alcohol which can be used for such a purpose.  Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have appropriately selected the amount of water as disclosed by Harandi, and the amounts of ethanol and methanol based on availability, as disclosed by Harandi.  
Regarding claims 48, Chester teaches the steam treatment, as discussed above.  Chester teaches the binder comprises sodium silicate and aluminum oxide (column 4, lines 5-50).
Regarding claims 53, Harandi teaches the hydrocarbon feed contains olefins in mixture with paraffins (column 2, lines 10-13 and column 8, lines 1-15).  Examiner notes that it would have been obvious to the person having ordinary skill in the art to appropriately select the amount of olefins as claimed.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claims 52 and 54, Harandi teaches that the olefin hydrocarbon feed can be derived from thermal or catalytic cracking operations (column 7, lines 55-65).
Regarding claims 56-57 and 61, Harandi teaches the conversion products include gasoline and aromatic hydrocarbons (column 12, lines 24-25).  
The previous combination teaches the same process steps as claimed to produce the same gasoline as claimed, therefore, it is expected that the previous combination would result in the same high octane gasoline having the same reduced sulfur content as claimed.  It is not seen where Applicant has distinguished the process steps in this regard. 
Regarding claim 59, Harandi teaches WHSV of 0.01-100 (column 11, lines 35-45).  Harandi teaches pressures of 38-10440 kpa and temperatures of 177-538°C (column 11, lines 26-45).  Examiner additionally notes that optimization of process conditions is prima facie obvious in the absence of new or unexpected results.
Regarding claim 60, Harandi teaches using zeolites having silica/alumina ratio of 25-70 (column 5, lines 1-68), which overlaps with the claimed range for each type of zeolite.  Further, Givens teaches aqueous alkaline treatment using sodium oxide, sodium silicate, sodium hydroxide to form zeolites (column 4, lines 1-15), as discussed with respect to claims above.  
It further would have been obvious to the person having ordinary skill in the art to have used each silica/alumina ratio based off availability or economics.  


Regarding claim 62, Harandi teaches 0-50% water in the methanol stream, combined with olefin feed (column 7, lines 55-65).  Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have appropriately determined the amounts of each component with respect to each other, in order to obtain the desired gasoline product.  It is not seen where such a selection would result in any new or unexpected results.
Claims 49 is rejected under 35 U.S.C. 103 as being unpatentable over Harandi (US 5,146,032) in view of Chester (US 4,663,492) and Xie (US 2007/0038010) as applied to claim 48 above, and further in view of Drake (US 6,077,984).
Regarding claim 49, the previous combinations teaches the limitations of claim 48 as discussed above.
Chester teaches using any known binder or matrix in combination with the zeolite (column 4, lines 22-27). 
Chester does not explicitly disclose the binder is sodium silicate or alumina.
However, Drake teaches common inorganic binder matrix materials in zeolite based catalysts include sodium silicate and alumina (column 6, lines 30-57).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the well-known binder materials disclosed by Drake in the catalyst of the previous combination, since they are known binders suitable as per disclosure of Chester.
Claims 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harandi (US 5,146,032) in view of Chester (4,663,492) and Xie (US 2007/0038010) as applied to claim 47 above, and further in view of Kevettu (US 2003/0166453).
Regarding claims 50-51, the pervious combination teaches the limitations of claim 47 above.
The previous combination does not explicitly disclose pseudoboehmite binder.
However, Kevettu teaches a similar ZSM-5 zeolite for producing high octane gasoline [0053], [0064].  Kevettu teaches using pseudoboehmite as the alumina binder in combination with silica [0059-0061].
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the alumina in the Binder of Harandi to be pseuodoboehmite form, since Kevettu teaches such form is suitable in use for zeolites used for producing high octane gasoline.

Response to Arguments
 Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Harandi does not recognize the problem of weak mechanical strength or short life times for catalyst.
Chester does not recognize weak mechanical strength as a problem.  
Chester teachings are insufficient to teach improved mechanical strength or operation in superheated steam environments.
The prior art does not disclose “the amount of water is increased” as required by claim 30, or “the feedstock comprising sulfur” as required by claim 47.

Regarding Applicant’s first, second, and third arguments, Examiner notes that process claims are distinguished by process steps.   Chester teaches the same steam treatment at the same temperatures as claimed, as applied in the rejections above.  It is not clear where Applicant has distinguished the process steps in this regard, or provided evidence that the Chester steam treatment would not result in the same benefits.  Examiner additionally notes MPEP 2112, II: There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.
Regarding Applicant’s fourth argument, the water content may range from 0-50% (column 7, lines 58-65).  Examiner considers this teaching to indicate that water content may be increased, as any amount within the range may be used.  Further, the prior art feed would inherently have a sulfur content.  The claims do not indicate what the sulfur content is, or distinguish from the prior art feed, or process steps in this regard.  As applied in the rejections, it is expected that the same sulfur reduction would be obtained, since the same process steps are applied to the same feeds at the same conditions as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 102513142 – Wang teaches hydrothermal ageing to increase stability of HZSM-5 catalysts in methanol to gasoline reactions
US 3,960,978 – Givens teaches steam treatment of ZSM-5
RU 2372988 – cited in ISR.
Chen (US 4,627,911) – reaction of methanol and gas oil over zsm 5 to make gasoline.
US 10,556,846 – related application.
US 2017/0145317 – related application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771